Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of group I (claims 1-4, 6, 7 and 9-11) in the reply filed on July 18, 2022 is acknowledged.  The traversal is on the ground(s) that at least some of the claims of each claim group are sufficiently similar so that search and examination would not present an undue burden on the Examiner and requests reconsideration of the restriction.  This is not found persuasive because Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a radiating element, a radio frequency lens including an RF energy focusing material and a heat dissipation element, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15, 19, 22, 25-28, 31-34, 38, 52, 55-57 and 66-68 are hereby withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
Claims 1-4, 6, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6, 7 and 9-11, prior art fails to teach, nor render obvious, “a first heat dissipation channel that extends through the RF energy focusing material of the RF lens," in combination with all of the features recited in the independent claim.   
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Regarding claim 6, the term “the first of the heat dissipation channels” lacks proper antecedent basis in the claims. Claim 6 should depend on claim 3 to remedy said deficiency.
Regarding claim 9, the term “the pipes” lacks proper antecedent basis in the claims. Claim 9 should depend on claim 3 to remedy said deficiency.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al. (U.S. Patent No. 3,293,649) discloses an antenna comprising an open-work dielectric lens to provide for air coiling (fig. 1).
Zimmerman et al. (U.S. Patent No. 5,677,796) discloses an antenna comprising a lens that can be cooled by forced air (col. 16, lns. 13-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Karacsony/Primary Examiner, Art Unit 2845